DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ulusoy (US 2020/0211243 A1, hereinafter referenced “Ulusoy”) in view of Bushnell (US 2018/0018057 A1, hereinafter referenced “Bush”).

In regards to claim 1. Ulusoy discloses a system (Ulusoy, Abstract), comprising: a three-dimensional (3D) scanner configured to scan an outer surface of a physical object, and output data representative of the outer surface of the object (Ulusoy, paragraphs [0034], [0035], and [0038]; Reference at [0034] discloses returning to FIG. 1, the processor 12 may be configured to receive optical data 40 of the physical environment 54 from the one or more optical sensors included in the input device suite 20. Paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0038] discloses based on the three-dimensional representation 50, the processor 12 may be further configured to detect one or more physical objects 56 within the physical environment 54. In some embodiments, the one or more physical objects 56 may be detected at least in part by segmenting the surface mesh 80.  Receiving optical data from the physical environment and segmenting surfaces for object determination from the 3D representation interpreted as a three-dimensional (3D) scanner configured to scan an outer surface of a physical object, and output data representative of the outer surface of the object); 
-a processor configured to receive the data representative of the outer surface of the object (Ulusoy, paragraphs [0034]-[0035]; Reference at [0034] discloses returning to FIG. 1, the processor 12 may be configured to receive optical data 40 of the physical environment 54 from the one or more optical sensors included in the input device suite 20. Paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54), 
-and generate, based on the received data, a 3D model of the object, and output a 3D rendering of the object based on the generated 3D model (Ulusoy, paragraphs [0035], [0038], and [0045]; Reference at paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0038] discloses based on the three-dimensional representation 50, the processor 12 may be further configured to detect one or more physical objects 56 within the physical environment 54. Paragraph [0045] discloses the processor 12 may be further configured to output an image 68 of the physical environment 54 and the two-dimensional bounding shape 70 for display on the display 32. In addition, FIG. 4 shows the three-dimensional bounding volume 60 that surrounds the coffee maker. The use of the optical data for generating the 3D representation of the environment including detected objects and outputting of the corresponding image to a display is interpreted as generating, based on the received data, a 3D model of the object, and output a 3D rendering of the object based on the generated 3D model); 
-a display configured to receive the 3D rendering of the object, and display the 3D rendering of the object (Ulusoy, paragraph [0045]; Reference discloses the processor 12 may be further configured to output an image 68 of the physical environment 54 and the two-dimensional bounding shape 70 for display on the display 32.. In addition, FIG. 4 shows the three-dimensional bounding volume 60 that surrounds the coffee maker); 





Ulusoy does not explicitly disclose but Bush teaches
-an input device operable to physically trace over at least one portion of the outer surface of the object (Bush, paragraph [0077]; Reference discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes); 
-and a tracking device configured to track a positioning of the input device as the input device physically traces over the at least one portion of the outer surface of the object, and output data representative of at least one spatial position of the input device as the input device traces over the object (Bush, paragraphs [0021] and [0054]; Reference at [0021] discloses The position and/or motion of the input device can be tracked according to various methods including one or more of a motion and orientation sensor, a camera, or an electromagnetic- or sound-based triangulation scheme. The force data and position/motion data can be processed to generate content, including textual character input and three-dimensional objects. Paragraph [0054] discloses stylus 500 can include one or more motion or orientation sensors 512. For example, the stylus can include an accelerometer and/or gyroscope to track motion and/or orientation of the stylus, which can be used to augment stylus position data when detected by a touch-sensitive surface or on a non-touch-sensitive surface, or which can be used for generation of content on a non-touch-sensitive surface….Additionally or alternatively, stylus 500 can include a camera to record images or video that can be used to determine the position of the stylus and/or track the motion of the stylus. The sensors or camera tracking position of the stylus for generating content such as the 3D shapes cited previously regarding paragraph [0077] above is interpreted as a tracking device configured to track a positioning of the input device as the input device physically traces over the at least one portion of the outer surface of the object, and output data representative of at least one spatial position of the input device as the input device traces over the object), 
-wherein: the processor is configured to receive the data representative of the at least one spatial position of the input device (Bush, paragraph [0067]; Reference discloses FIG. 10B illustrates a configuration in which the stylus 1002 is decoupled from cap 1004. Stylus 1002 can include a transmitter 1006 and cap 1004 can including multiple receivers 1010 for receiving signals transmitted from the stylus 1002. The transmitter and receivers can be used to track position as described above with reference to FIG. 9. Cap 1004 can also include a memory, wireless communication circuitry and/or processor to store, transmit and/or process the data received by receivers 1010), 
-augment the 3D rendering of the object based at least in part on the data representative of the at least one spatial position of the input device (Bush, paragraph [0085]; Reference discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects), 
-and in response to augmenting the 3D rendering of the object, output the augmented 3D rendering of the object to the display, and the display is configured to display the augmented 3D rendering of the object (Bush, paragraphs [0063] and [0085]; Reference at [0063] discloses the tracking the position of the input device can be used to generate content…the generated content can include…text, emojis, drawings, musical notation, etc. The content can be rendered on display 905 after processing or stored in memory to be rendered or otherwise used at a different time. Paragraph [0085] discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 2. Ulusoy in view of Bush teach the system of claim 1.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the processor is configured to augment the 3D rendering of the object by at least: identifying, based on the data representative of the at least one spatial position of the input device, one or more curves having one or more respective positions in space relative to the outer surface of the object (Bush, paragraph [0077]; Reference discloses FIG. 13 illustrates an example of three-dimensional content created by an input device according to examples of the disclosure. To generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder (i.e. identifying, based on the data representative of the at least one spatial position of the input device) with one or more strokes (interpreted as one or more curves)); 
-and superposing the one or more curves on the 3D rendering of the object at one or more rendering positions corresponding to the one or more positions in space relative to the outer surface of the object, respectively (Bush, paragraphs [0077]-[0078]; Reference at [0077] discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes. For example, a first stroke 1304 can trace a diameter of the top surface of cylinder 1300 and the height (along a length) of cylinder 1300. Second and third strokes 1306 and 1308 can trace the circumference of cylinder 1300. The captured 3D strokes can be used to render a 3D shape in modeling programs such as computer-aided design (CAD) software or animation software. Paragraph [0078] discloses using the 2D strokes captured to be rendered into the 3D objects (i.e. superposing the one or more curves on the 3D rendering of the object at one or more rendering positions corresponding to the one or more positions in space relative to the outer surface of the object based on the tracing of the cylinder).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 3. Ulusoy in view of Bush teach the system of claim 2.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the input device is pressure sensitive and configured to sense a pressure applied to the input device as the input device physically traces over the at least one portion of the outer surface of the object, and output data representative of the pressure (Bush, paragraphs [0073] and [0077]; Reference at [0073] discloses in FIG. 12A, each stroke can begin at touch-down of the input device on a surface (illustrated by a circle) and can end at lift-off from the surface (illustrated by an arrowhead). Touch-down can be detected, for example, by at least a first threshold amount of force detected by a force sensor in the input device (e.g., force sensor 508), and lift-off can be detected for example, by less than a second threshold amount of force detected by the force sensor. Reference at [0077] discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes.), 
-and wherein the processor is configured to: determine respective one or more widths of the one or more curves based at least in part on the pressure applied to the input device as the input device physically traces over the at least one portion of the outer surface of the object to form the one or more curves (Bush, paragraph [0074]; Reference at [0074] discloses force information corresponding to a stroke can be used to determine opacity or line thickness associated with a stroke.); 
-and superpose, on the 3D rendering of the object, the one or more curves having the respective one or more widths (Bush, paragraphs [0074] and [0077]-[0078]; Reference at [0074] discloses force information corresponding to a stroke can be used to determine opacity or line thickness associated with a stroke. Paragraph [0077] discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes. For example, a first stroke 1304 can trace a diameter of the top surface of cylinder 1300 and the height (along a length) of cylinder 1300. Second and third strokes 1306 and 1308 can trace the circumference of cylinder 1300. The captured 3D strokes can be used to render a 3D shape in modeling programs such as computer-aided design (CAD) software or animation software. Paragraph [0078] discloses using the 2D strokes captured to be rendered into the 3D objects (i.e. superposing the one or more curves on the 3D rendering of the object based on the tracing of the cylinder)).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 4. Ulusoy in view of Bush teach the system of claim 3.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the input device includes a pressure-sensitive tip operable to sense the pressure applied to the input device as the input device physically traces over the at least one portion of the outer surface of the object (Bush, paragraphs [0043] and [0077]; Reference at [0043] discloses in some examples, stylus 500 can also include a force sensor 508 to detect the amount of force at the tip of the stylus 500. For example, when the stylus tip is touching touch screen 220, the force sensor 508 can measure the force at the stylus tip. Reference at [0077] discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 5. Ulusoy in view of Bush teach the system of claim 2.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the input device includes a first control input operative to receive one or more respective width indications of the one or more curves, and wherein the input device is configured to output data representative of 22one or more respective width indications to the processor (Bush, paragraph [0074]; Reference at [0074] discloses force information corresponding to a stroke can be used to determine opacity or line thickness associated with a stroke.), 
-and the processor is configured to: receive the data representative of one or more respective width indications (Bush, paragraphs [0073] and [0074]; Reference at paragraph [0073] discloses FIGS. 12A-12B illustrate examples of content created by an input device according to examples of the disclosure. FIG. 12A illustrates examples of different types of content that can be generated by corresponding strokes according to examples of the disclosure. In FIG. 12A, each stroke can begin at touch-down of the input device on a surface (illustrated by a circle) and can end at lift-off from the surface (illustrated by an arrowhead). Touch-down can be detected, for example, by at least a first threshold amount of force detected by a force sensor in the input device (e.g., force sensor 508), and lift-off can be detected for example, by less than a second threshold amount of force detected by the force sensor... The position of the input device can be tracked, for example, based on triangulation principles discussed above, and the position of the input device between touch-down and lift-off can be associated with a stroke.  Paragraph [0074] discloses force information corresponding to a stroke can be used to determine opacity or line thickness associated with a stroke. Rendering of strokes based on pressure applied to the input device which provide thickness interpreted as receive the data representative of one or more respective width indications); 
-determine respective one or more widths of the one or more curves based the data representative of one or more respective width indications (Bush, paragraphs [0073] and [0074]; Reference at paragraph [0073] discloses FIGS. 12A-12B illustrate examples of content created by an input device according to examples of the disclosure. FIG. 12A illustrates examples of different types of content that can be generated by corresponding strokes according to examples of the disclosure. In FIG. 12A, each stroke can begin at touch-down of the input device on a surface (illustrated by a circle) and can end at lift-off from the surface (illustrated by an arrowhead). Touch-down can be detected, for example, by at least a first threshold amount of force detected by a force sensor in the input device (e.g., force sensor 508), and lift-off can be detected for example, by less than a second threshold amount of force detected by the force sensor... The position of the input device can be tracked, for example, based on triangulation principles discussed above, and the position of the input device between touch-down and lift-off can be associated with a stroke.  Paragraph [0074] discloses force information corresponding to a stroke can be used to determine opacity or line thickness associated with a stroke.); 
-and superpose, on the 3D rendering of the object, the one or more curves having the respective one or more widths (Bush, paragraphs [0074] and [0077]-[0078]; Reference at [0074] discloses force information corresponding to a stroke can be used to determine opacity or line thickness associated with a stroke. Paragraph [0077] discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes. For example, a first stroke 1304 can trace a diameter of the top surface of cylinder 1300 and the height (along a length) of cylinder 1300. Second and third strokes 1306 and 1308 can trace the circumference of cylinder 1300. The captured 3D strokes can be used to render a 3D shape in modeling programs such as computer-aided design (CAD) software or animation software. Paragraph [0078] discloses using the 2D strokes captured to be rendered into the 3D objects (i.e. superposing the one or more curves on the 3D rendering of the object based on the tracing of the cylinder which can have a respective width based on the force information which correlates to the line thickness or opacity)).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 6. Ulusoy in view of Bush teach the system of claim 1.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the display is a head-mounted display configured to display the 3D rendering of the object superposed on the physical object that otherwise is visually visible through the head-mounted display (Ulusoy, paragraph [0026]; Reference discloses the output device suite 30 of the head-mounted display device 110 may, for example, include an image production system that is configured to display one or more virtual objects to the user with the display 132. The processor 12 may be configured to output for display on the display 132 a mixed reality experience including one or more virtual objects (i.e. 3D rendered objects) superimposed upon the physical environment 54 (i.e. superposed on the physical object that otherwise is visually visible through the head-mounted display as paragraph [0025] previously discloses the partially see through or transparent display options of the HMD)).  

In regards to claim 7, Ulusoy discloses a system (Ulusoy, Abstract), comprising: a three-dimensional (3D) scanner configured to scan an outer surface of a physical object, and output data representative of the outer surface of the object (Ulusoy, paragraphs [0034], [0035], and [0038]; Reference at [0034] discloses returning to FIG. 1, the processor 12 may be configured to receive optical data 40 of the physical environment 54 from the one or more optical sensors included in the input device suite 20. Paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0038] discloses based on the three-dimensional representation 50, the processor 12 may be further configured to detect one or more physical objects 56 within the physical environment 54. In some embodiments, the one or more physical objects 56 may be detected at least in part by segmenting the surface mesh 80.  Receiving optical data from the physical environment and segmenting surfaces for object determination from the 3D representation interpreted as a three-dimensional (3D) scanner configured to scan an outer surface of a physical object, and output data representative of the outer surface of the object); 
-a processor configured to receive the data representative of the outer surface of the object (Ulusoy, paragraph [0034]; Reference at [0034] discloses returning to FIG. 1, the processor 12 may be configured to receive optical data 40 of the physical environment 54 from the one or more optical sensors included in the input device suite 20. Paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54),  
-generate, based on the received data, a 3D model of the object, and output a 3D rendering of the object based on the generated 3D model (Ulusoy, paragraph [0035], [0038], and [0045]; Reference at paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0038] discloses based on the three-dimensional representation 50, the processor 12 may be further configured to detect one or more physical objects 56 within the physical environment 54. Paragraph [0045] discloses the processor 12 may be further configured to output an image 68 of the physical environment 54 and the two-dimensional bounding shape 70 for display on the display 32. In addition, FIG. 4 shows the three-dimensional bounding volume 60 that surrounds the coffee maker. The use of the optical data for generating the 3D representation of the environment including detected objects and outputting of the corresponding image to a display is interpreted as generating, based on the received data, a 3D model of the object, and output a 3D rendering of the object based on the generated 3D model); 
-a display configured to receive the 3D rendering of the object, and display the 3D rendering of the object (Ulusoy, paragraph [0045]; Reference discloses the processor 12 may be further configured to output an image 68 of the physical environment 54 and the two-dimensional bounding shape 70 for display on the display 32.. In addition, FIG. 4 shows the three-dimensional bounding volume 60 that surrounds the coffee maker);





Ulusoy does not explicitly disclose but Bush teaches
-an input device operable to physically trace over at least one portion of the outer surface of the object (Bush, paragraph [0077]; Reference discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes); 
-and a tracking device configured to track a positioning of the input device as the input device traces over the at least one portion of the outer surface of the object, and output data representative of at least one position of the input device in 3D space as the input device traces over the outer surface of the object (Bush, paragraphs [0021] and [0054]; Reference at [0021] discloses the position and/or motion of the input device can be tracked according to various methods including one or more of a motion and orientation sensor, a camera, or an electromagnetic- or sound-based triangulation scheme. The force data and position/motion data can be processed to generate content, including textual character input and three-dimensional objects. Paragraph [0054] discloses stylus 500 can include one or more motion or orientation sensors 512. For example, the stylus can include an accelerometer and/or gyroscope to track motion and/or orientation of the stylus, which can be used to augment stylus position data when detected by a touch-sensitive surface or on a non-touch-sensitive surface, or which can be used for generation of content on a non-touch-sensitive surface….Additionally or alternatively, stylus 500 can include a camera to record images or video that can be used to determine the position of the stylus and/or track the motion of the stylus. The sensors or camera tracking position of the stylus for generating content such as the 3D shapes cited previously regarding paragraph [0077] above is interpreted as a tracking device configured to track a positioning of the input device as the input device physically traces over the at least one portion of the outer surface of the object, and output data representative of at least one spatial position of the input device as the input device traces over the object),
-wherein: the processor is configured to receive the data representative of the at least one position of the input device (Bush, paragraph [0067]; Reference discloses FIG. 10B illustrates a configuration in which the stylus 1002 is decoupled from cap 1004. Stylus 1002 can include a transmitter 1006 and cap 1004 can including multiple receivers 1010 for receiving signals transmitted from the stylus 1002. The transmitter and receivers can be used to track position as described above with reference to FIG. 9. Cap 1004 can also include a memory, wireless communication circuitry and/or processor to store, transmit and/or process the data received by receivers 1010),
-modify the 3D model of the object based 23at least in part on the data representative of the at least one position of the input device (Bush, paragraph [0085]; Reference discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects),
-generate an updated 3D rendering of the object based on the modified 3D model, and in response to generating the updated 3D rendering of the object, output the updated 3D rendering of the object to the display, and the display is configured to display the updated 3D rendering of the object (Bush, paragraphs [0063] and [0085]; Reference at [0063] discloses the tracking the position of the input device can be used to generate content…the generated content can include…text, emojis, drawings, musical notation, etc. The content can be rendered on display 905 after processing or stored in memory to be rendered or otherwise used at a different time. Paragraph [0085] discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects (i.e. updated 3D renderings)).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 8. Ulusoy in view of Bush teach the system of claim 7.
Ulusoy further discloses
-wherein the processor is configured to generate the 3D model of the object by generating a polygon mesh that includes a plurality of vertices and a plurality of edges (Ulusoy, paragraphs [0035] and [0037]; Reference at [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0037] discloses the three-dimensional representation 50 of the physical environment 54 may further include a surface mesh 80 (interpreted as polygon mesh for 3D model), as shown in the example of FIG. 3. The surface mesh 80 may include a plurality of vertices 82 connected by a plurality of edges 84 to form a plurality of triangles 86 representing the surface of the physical environment 54).  

In regards to claim 9. Ulusoy in view of Bush teach the system of claim 8.
Ulusoy further discloses
-wherein the processor is configured to modify the 3D model of the object by at least: changing a position of a vertex of the plurality of vertices or an edge of the plurality of edges to correspond to the at least one position of the input device in 3D space (Ulusoy, paragraphs [0040] and [0043]; Reference at [0040] discloses in embodiments in which the three-dimensional representation 50 of the physical environment 54 includes a surface mesh 80, the three-dimensional bounding volume 60 may include a plurality of vertices and edges. Paragraph [0043] discloses the processor 12 may be configured to “flatten” the three-dimensional bounding volume 60 when generating the two-dimensional bounding shape 70. The flattening process of the 3D bounding volume having vertices and edges into a 2D bounding shape indicates a change in position of a vertex or edge. The input device has been previously disclosed as selecting the target region within the bounding volume (see paragraph [0039])).  

In regards to claim 10. Ulusoy in view of Bush teach the system of claim 8.
Ulusoy further discloses
-wherein the processor is configured to modify the 3D model of the object by at least: adding, to the plurality of vertices, a first vertex having a position in space that corresponds to the at least one position of the input device in 3D space (Ulusoy, paragraphs [0024] and [0035]-[0036]; Reference discloses I/O bridge 107, which may be, e.g., a Southbridge chip, receives user input from one or more user input devices 108 (e.g., keyboard, mouse, joystick, digitizer tablets, touch pads, touch screens, still or video cameras, motion sensors, and/or microphones) and forwards the input to CPU 102 via memory bridge 105. Paragraphs [0035]-[0036] discloses the refinement operations may be applied to add, remove, replace, shift, etc. vertices and/or edges included in the mesh…Additionally, a vertex operation may be performed to add a vertex to the mesh, remove a vertex from the mesh, and/or shift the position of a vertex in the mesh…The mesh refinement engine 150 enables a user to iteratively refine a mesh, for example, by repairing mesh distortions produced when adding geometry to a mesh, removing geometry from a mesh, modifying the geometry of a mesh, and the like).  

In regards to claim 11. Ulusoy in view of Bush teach the system of claim 10.
Ulusoy further discloses
-wherein the processor is configured to modify the 3D model of the object by at least: removing, from the plurality of vertices, a second vertex having a position that is closest in 3D space to the position of the first vertex (Ulusoy, paragraphs [0035]-[0036]; Reference at paragraphs [0035]-[0036] discloses the refinement operations may be applied to add, remove, replace, shift, etc. vertices and/or edges included in the mesh…Additionally, a vertex operation may be performed to add a vertex to the mesh, remove a vertex from the mesh, and/or shift the position of a vertex in the mesh…The mesh refinement engine 150 enables a user to iteratively refine a mesh, for example, by repairing mesh distortions produced when adding geometry to a mesh, removing geometry from a mesh, modifying the geometry of a mesh, and the like).  

In regards to claim 12. Ulusoy in view of Bush teach the system of claim 7.
Ulusoy further discloses
-wherein the display is a head-mounted display configured to display the 3D rendering of the object superposed on the physical 24object that otherwise is visually visible through the head-mounted display, and further configured to display the updated 3D rendering of the object superposed on the physical object that otherwise is visually visible through the head-mounted display (Ulusoy, paragraph [0026]; Reference discloses the output device suite 30 of the head-mounted display device 110 may, for example, include an image production system that is configured to display one or more virtual objects to the user with the display 132. The processor 12 may be configured to output for display on the display 132 a mixed reality experience including one or more virtual objects (i.e. 3D rendered objects) superimposed upon the physical environment 54 (i.e. superposed on the physical object that otherwise is visually visible through the head-mounted display as paragraph [0025] previously discloses the partially see through or transparent display options of the HMD)).  

In regards to claim 13. Ulusoy discloses a system (Ulusoy, Abstract),  comprising: a three-dimensional (3D) scanner configured to scan an outer surface of a physical object, and output data representative of the outer surface of the object (Ulusoy, paragraphs [0034], [0035], and [0038]; Reference at [0034] discloses returning to FIG. 1, the processor 12 may be configured to receive optical data 40 of the physical environment 54 from the one or more optical sensors included in the input device suite 20. Paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0038] discloses based on the three-dimensional representation 50, the processor 12 may be further configured to detect one or more physical objects 56 within the physical environment 54. In some embodiments, the one or more physical objects 56 may be detected at least in part by segmenting the surface mesh 80.  Receiving optical data from the physical environment and segmenting surfaces for object determination from the 3D representation interpreted as a three-dimensional (3D) scanner configured to scan an outer surface of a physical object, and output data representative of the outer surface of the object);  
-a processor configured to receive the data representative of the outer surface of the object (Ulusoy, paragraphs [0034]-[0035]; Reference at [0034] discloses returning to FIG. 1, the processor 12 may be configured to receive optical data 40 of the physical environment 54 from the one or more optical sensors included in the input device suite 20. Paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54), 
-and generate, based on the received data, a 3D model of the object, and output a 3D rendering of the object based on the generated 3D model (Ulusoy, paragraphs [0035], [0038], and [0045]; Reference at paragraph [0035] discloses based at least in part on the optical data 40, the processor 12 may be further configured to generate a three-dimensional representation 50 of the physical environment 54. Paragraph [0038] discloses based on the three-dimensional representation 50, the processor 12 may be further configured to detect one or more physical objects 56 within the physical environment 54. Paragraph [0045] discloses the processor 12 may be further configured to output an image 68 of the physical environment 54 and the two-dimensional bounding shape 70 for display on the display 32. In addition, FIG. 4 shows the three-dimensional bounding volume 60 that surrounds the coffee maker. The use of the optical data for generating the 3D representation of the environment including detected objects and outputting of the corresponding image to a display is interpreted as generating, based on the received data, a 3D model of the object, and output a 3D rendering of the object based on the generated 3D model);
-a display configured to receive the 3D rendering of the object, and display the 3D rendering of the object (Ulusoy, paragraph [0045]; Reference discloses the processor 12 may be further configured to output an image 68 of the physical environment 54 and the two-dimensional bounding shape 70 for display on the display 32.. In addition, FIG. 4 shows the three-dimensional bounding volume 60 that surrounds the coffee maker);  



Ulusoy does not explicitly disclose but Bush teaches
-an input device operable to physically trace over at least one portion of the outer surface of the object (Bush, paragraph [0077]; Reference discloses to generate a 3D shape, such as 3D cylinder 1300, input device 1302 can trace one or more surfaces of a cylinder with one or more strokes);  
-and a tracking device configured to track a positioning of the input device as the input device traces over the at least one portion of the outer surface of the object, and output data representative of at least two positions of the input device as the input device traces over the object (Bush, paragraphs [0021], [0054], and [0060]; Reference at [0021] discloses the position and/or motion of the input device can be tracked according to various methods including one or more of a motion and orientation sensor, a camera, or an electromagnetic- or sound-based triangulation scheme. The force data and position/motion data can be processed to generate content, including textual character input and three-dimensional objects. Paragraph [0054] discloses stylus 500 can include one or more motion or orientation sensors 512. For example, the stylus can include an accelerometer and/or gyroscope to track motion and/or orientation of the stylus, which can be used to augment stylus position data when detected by a touch-sensitive surface or on a non-touch-sensitive surface, or which can be used for generation of content on a non-touch-sensitive surface….Additionally or alternatively, stylus 500 can include a camera to record images or video that can be used to determine the position of the stylus and/or track the motion of the stylus. Paragraph [0060] discloses a first distance 916 can be calculated between the input device tip located at 914 and first receiver 910, and a second distance 918 can be calculated between the input device tip at 914 and second receiver 910.The sensors or camera tracking position of the stylus for generating content such as the 3D shapes cited previously regarding paragraph [0077] above is interpreted as a tracking device configured to track a positioning of the input device as the input device traces over the at least one portion of the outer surface of the object, and output data representative of at least two positions of the input device as the input device traces over the object), 
-wherein: the processor is configured to receive the data representative of the at least two positions, determine a distance between the at least two positions, and output data representative of the distance (Bush, paragraph [0064]; Reference at paragraph [0064] discloses electronic device 904 can include a memory 912 to store the data gathered from receivers 910. In some examples, the memory can store raw data collected by the receivers (e.g., signal strength or timing), distances between the receivers 910 and transmitter 906, or input device coordinates based on processing the data from the various receivers. In some examples, the sensors 908 can include a force sensor configured to sense force, which can be communicated to electronic device 904, and used to associate the data from receivers with strokes by the input device, where each stroke can be defined based on the touch-down and lift-off of the input device as determined by the force data. In some examples, the data from receivers 910 can be communicated to the input device 902, stored in memory in input device 902, and force information can be used to associate receiver data with stokes at the input device. Rendering the stroke based on force data and the data between receivers regarding the distance between touch down and lift off interpreted as receive the data representative of the at least two positions, determine a distance between the at least two positions, and output data representative of the distance).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 14. Ulusoy in view of Bush teach the system of claim 13.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the processor is configured to identify a curve based on data representative of positions of the input device between the at least two positions, and determine the distance between the at least two positions along the identified curve (Bush, paragraphs [0064] and [0074]; Reference at paragraph [0064] discloses electronic device 904 can include a memory 912 to store the data gathered from receivers 910. In some examples, the memory can store raw data collected by the receivers (e.g., signal strength or timing), distances between the receivers 910 and transmitter 906, or input device coordinates based on processing the data from the various receivers. In some examples, the sensors 908 can include a force sensor configured to sense force, which can be communicated to electronic device 904, and used to associate the data from receivers with strokes by the input device, where each stroke can be defined based on the touch-down and lift-off of the input device as determined by the force data. In some examples, the data from receivers 910 can be communicated to the input device 902, stored in memory in input device 902, and force information can be used to associate receiver data with stokes at the input device.  Paragraph [0074] discloses path 1 can correspond to a stroke beginning at touch-down (indicated by the circle) and ending at lift-off (indicated by the arrowhead). The position of the input device can be tracked from touch-down to lift-off to render the spiral shape. Rendering the stroke based on force data and the data between receivers regarding the distance between touch down and lift off corresponding to a spiral shape (i.e. curve) interpreted as identify a curve based on data representative of positions of the input device between the at least two positions, and determine the distance between the at least two positions along the identified curve).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.

In regards to claim 15. Ulusoy in view of Bush teach the system of claim 13.
Ulusoy does not explicitly disclose but Bush teaches
-wherein the display is configured to: receive the data representative of the distance, and display the distance on the display (Bush, Fig. 12A and paragraph [0074]; Reference at paragraph [0074] discloses path 1 can correspond to a stroke beginning at touch-down (indicated by the circle) and ending at lift-off (indicated by the arrowhead). The position of the input device can be tracked from touch-down to lift-off to render the spiral shape. Rendering the stroke based on force data and the data between receivers regarding the distance between touch down and lift off corresponding to a spiral shape interpreted as receive the data representative of the distance, and display the distance on the display).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.


Claims 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ulusoy (US 2020/0211243 A1) in view of Bushnell (US 2018/0018057 A1) as applied to claim 13 above, and further in view of Kawai (US 2004/0196267 A1, hereinafter referenced “Kawai”)

In regards to claim 16. Ulusoy in view of Bush teach the system of claim 13.
Ulusoy and Bush does not disclose but Kawai teaches
-wherein the input device includes a control input operative to receive a selection of a first mode of operation of a plurality of modes of operation of the input device and output data indicative of the first mode of operation (Kawai, paragraphs [0032] and [0035]; Reference at [0032] discloses the apparatus 100 operates in either the pointing device mode of operation or the touch panel mode of operation in accordance with the position touched by a stylus pen on the touch panel 138, by switching the modes with a hardware or software switch. Paragraph [0035] discloses the display of the cursor and a displayed image).  
Ulusoy and Bush are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy to include the electronic input device features of Bush in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface applicable to improving user input in systems such as the image display systems as taught in Ulusoy.
Ulusoy and Kawai are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy, in view of the electronic input device features of Bush, to include the touch panel device features of Kawai in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface. Further incorporating the touch panel device features of Kawai allows for use of an input device that provides mode switching functionalities for touch and pointing device features thus providing more accurate user input commands applicable to improving user input in systems such as the image display systems as taught in Ulusoy and Bush.

In regards to claim 17. Ulusoy in view of Bush in further view of Kawai teach the system of claim 16.
Ulusoy does not explicitly disclose but Bush teaches
-Bush, paragraph [0064]; Reference at paragraph [0064] discloses electronic device 904 can include a memory 912 to store the data gathered from receivers 910. In some examples, the memory can store raw data collected by the receivers (e.g., signal strength or timing), distances between the receivers 910 and transmitter 906, or input device coordinates based on processing the data from the various receivers. In some examples, the sensors 908 can include a force sensor configured to sense force, which can be communicated to electronic device 904, and used to associate the data from receivers with strokes by the input device, where each stroke can be defined based on the touch-down and lift-off of the input device as determined by the force data. In some examples, the data from receivers 910 can be communicated to the input device 902, stored in memory in input device 902, and force information can be used to associate receiver data with stokes at the input device. Rendering the stroke based on force data and the data between receivers regarding the distance between touch down and lift off interpreted as receive the data representative of the at least two positions, determine a distance between the at least two positions, and output data representative of the distance).  
Ulusoy and Bush does not disclose but Kawai teaches
-wherein the processor is configured to: receive the data indicative of the first mode of operation (Kawai, paragraph [0032] and [0035]; Reference at [0032] discloses the apparatus 100 operates in either the pointing device mode of operation or the touch panel mode of operation in accordance with the position touched by a stylus pen on the touch panel 138, by switching the modes with a hardware or software switch. Paragraph [0035] discloses the display of the cursor and a displayed image),
Ulusoy and Kawai are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy, in view of the electronic input device features of Bush, to include the touch panel device features of Kawai in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface. Further incorporating the touch panel device features of Kawai allows for use of an input device that provides mode switching functionalities for touch and pointing device features thus providing more accurate user input commands applicable to improving user input in systems such as the image display systems as taught in Ulusoy and Bush.

In regards to claim 18. Ulusoy in view of Bush in further view of Kawai teach the system of claim 16.
Ulusoy and Bush does not disclose but Kawai teaches
-wherein the input device receives, via the control input, a selection of a second mode of operation of the plurality of modes of operation of the input device and output data indicative of the second mode of operation (Kawai, paragraph [0032] and [0035]; Reference at [0032] discloses the apparatus 100 operates in either the pointing device mode of operation or the touch panel mode of operation in accordance with the position touched by a stylus pen on the touch panel 138, by switching the modes with a hardware or software switch. Paragraph [0035] discloses the display of the cursor and a displayed image).  
Ulusoy and Kawai are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy, in view of the electronic input device features of Bush, to include the touch panel device features of Kawai in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface. Further incorporating the touch panel device features of Kawai allows for use of an input device that provides mode switching functionalities for touch and pointing device features thus providing more accurate user input commands applicable to improving user input in systems such as the image display systems as taught in Ulusoy and Bush.
In regards to claim 19. Ulusoy in view of Bush in further view of Kawai teach the system of claim 18.
Ulusoy does not explicitly disclose but Bush teaches
Bush, paragraph [0085]; Reference discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects) based on positioning information received from the tracking device tracking the input device as the input device traces over at least one portion of the outer surface of the object (Bush, paragraphs [0021] and [0054]; Reference at [0021] discloses the position and/or motion of the input device can be tracked according to various methods including one or more of a motion and orientation sensor, a camera, or an electromagnetic- or sound-based triangulation scheme. The force data and position/motion data can be processed to generate content, including textual character input and three-dimensional objects. Paragraph [0054] discloses stylus 500 can include one or more motion or orientation sensors 512. For example, the stylus can include an accelerometer and/or gyroscope to track motion and/or orientation of the stylus, which can be used to augment stylus position data when detected by a touch-sensitive surface or on a non-touch-sensitive surface, or which can be used for generation of content on a non-touch-sensitive surface….Additionally or alternatively, stylus 500 can include a camera to record images or video that can be used to determine the position of the stylus and/or track the motion of the stylus. The sensors or camera tracking position of the stylus for generating content such as the 3D shapes cited previously regarding paragraph [0077] above is interpreted as a tracking device configured to track a positioning of the input device as the input device physically traces over the at least one portion of the outer surface of the object, and output data representative of at least one spatial position of the input device as the input device traces over the object).  
Ulusoy and Bush does not disclose but Kawai teaches
-wherein the processor is configured to: receive the data indicative of the second mode of operation (Kawai, paragraph [0032] and [0035]; Reference at [0032] discloses the apparatus 100 operates in either the pointing device mode of operation or the touch panel mode of operation in accordance with the position touched by a stylus pen on the touch panel 138, by switching the modes with a hardware or software switch. Paragraph [0035] discloses the display of the cursor and a displayed image),
Ulusoy and Kawai are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy, in view of the electronic input device features of Bush, to include the touch panel device features of Kawai in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface. Further incorporating the touch panel device features of Kawai allows for use of an input device that provides mode switching functionalities for touch and pointing device features thus providing more accurate user input commands applicable to improving user input in systems such as the image display systems as taught in Ulusoy and Bush.

In regards to claim 20. Ulusoy in view of Bush in further view of Kawai teach the system of claim 18.
Ulusoy does not explicitly disclose but Bush teaches
Bush, paragraph [0085]; Reference discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects) based on positioning information received from the tracking device tracking the input device as the input device traces over at least one portion of the outer surface of the object (Bush, paragraphs [0021] and [0054]; Reference at [0021] discloses the position and/or motion of the input device can be tracked according to various methods including one or more of a motion and orientation sensor, a camera, or an electromagnetic- or sound-based triangulation scheme. The force data and position/motion data can be processed to generate content, including textual character input and three-dimensional objects. Paragraph [0054] discloses stylus 500 can include one or more motion or orientation sensors 512. For example, the stylus can include an accelerometer and/or gyroscope to track motion and/or orientation of the stylus, which can be used to augment stylus position data when detected by a touch-sensitive surface or on a non-touch-sensitive surface, or which can be used for generation of content on a non-touch-sensitive surface….Additionally or alternatively, stylus 500 can include a camera to record images or video that can be used to determine the position of the stylus and/or track the motion of the stylus. The sensors or camera tracking position of the stylus for generating content such as the 3D shapes cited previously regarding paragraph [0077] above is interpreted as a tracking device configured to track a positioning of the input device as the input device physically traces over the at least one portion of the outer surface of the object, and output data representative of at least one spatial position of the input device as the input device traces over the object), 
-and generate an updated 3D rendering of the object based on the modified 3D model (Bush, paragraphs [0063] and [0085]; Reference at [0063] discloses the tracking the position of the input device can be used to generate content…the generated content can include…text, emojis, drawings, musical notation, etc. The content can be rendered on display 905 after processing or stored in memory to be rendered or otherwise used at a different time. Paragraph [0085] discloses the input device and content generation described herein can be used in virtual reality or augmented reality contexts. For example, the input device (e.g., stylus or other sensor augmenting a finger or other body part) can be used to trace 2D or 3D physical surfaces or capture physical objects using point samples and the captured strokes or point samples can be used to render surfaces or objects in augmented or virtual reality displays as 2D or 3D surfaces or objects (i.e. updated 3D renderings)).
Ulusoy and Bush does not disclose but Kawai teaches
-wherein the processor is configured to: receive the data indicative of the second mode of operation (Kawai, paragraph [0032] and [0035]; Reference at [0032] discloses the apparatus 100 operates in either the pointing device mode of operation or the touch panel mode of operation in accordance with the position touched by a stylus pen on the touch panel 138, by switching the modes with a hardware or software switch. Paragraph [0035] discloses the display of the cursor and a displayed image),
Ulusoy and Kawai are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image bounding shape system of Ulusoy, in view of the electronic input device features of Bush, to include the touch panel device features of Kawai in order to provide the user with a system that allows for generation of a 3D representation of an environment and projecting 2D or 3D bounding volumes for functions such as labeling and object detection via user input as taught by Ulusoy while incorporating the electronic input device features of Bush in order to provide an input device such as a stylus for generating content based on tracking the motion, position, or force of the device thus allowing it to work with or without contacting a device surface. Further incorporating the touch panel device features of Kawai allows for use of an input device that provides mode switching functionalities for touch and pointing device features thus providing more accurate user input commands applicable to improving user input in systems such as the image display systems as taught in Ulusoy and Bush.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619